Name: Commission Regulation (EEC) No 2387/88 of 29 July 1988 amending Regulation (EEC) No 2096/88 temporarily suspending the sale of butter from public stocks under Regulation (EEC) No 2315/76
 Type: Regulation
 Subject Matter: distributive trades;  processed agricultural produce;  marketing
 Date Published: nan

 No L 205/70 Official Journal of the European Communities 30. 7. 88 COMMISSION REGULATION (EEC) No 2387/88 of 29 July 1988 amending Regulation (EEC) No 2096/88 temporarily suspending the sale of butter from public stocks under Regulation (EEC) No 2315/76 Whereas the measues provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1109/88 (2), and in particular Article 6 (7) thereof, Whereas Commission Regulation (EEC) No 2315/76 of 24 September 1976 on the sale of butter from public stocks (3), as last amended by Regulation (EEC) No 442/88 (4), was suspended by Commission Regulation (EEC) No 2096/88 (*) ; whereas Articles 3a and 4a of Regulation (EEC) No 2315/76 provide for the sale of butter from public stocks on certain conditions for the supply of food aid for non-profit-making institutions and organizations ; whereas the reasons for which Regulation (EEC) No 2315/76 was suspended by Regulation (EEC) No 2096/88 do not relate to those operations ; whereas the application of the abovementioned Articles 3a and 4a should therefore be allowed ; whereas, however, in order to avoid disturbance of the market, the amount of the security provided for in Article 4a should be increased ; HAS ADOPTED THIS REGULATION : Article 1 The following paragraph is added to Article 1 of Regulation (EEC) No 2096/88 : 'However, Regulation (EEC) No 2315/76 remains applicable as regards the operations referred to in Articles 3a and 4a thereof. The amount of the security referred to in Article 4a (2) shall be equal to the reduction in the price provided for in paragraph 1 of that Article, plus 30 ECU.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 July 1988 . For. the Commission Frans ANDRIESSEN Vice-President - (') OJ No L 148, 28 . 6 . 1968, p. 13 . (2) OJ No L 110, 29. 4. 1988 , p. 27. (3) OJ No L 261 , 25. 9 . 1976, p. 12. (4) OJ No L 45, 18 . 2. 1988 , p. 25. 0 OJ No L 184, 15 . 7. 1988 , p. 18 .